George K. Cracraft, Judge, dissenting. I agree with both points of Judge Cooper’s dissenting opinion but wish to elaborate on the first. In this case, none of the officers testifying at the trial had any independent knowledge giving rise to a reasonable suspicion that the appellant was engaged in criminal activity at the time he was stopped. All were acting in total reliance on the assertion of the Missouri State Police that they had obtained knowledge from an informant giving rise to such a suspicion. The Arkansas officers never questioned that assertion and their actions were based entirely upon it. I agree with the majority that the officers actually making a stop are not required to have independent knowledge giving rise to a personal suspicion but may rely on suspicions of a fellow officer or another agency which are based on personal knowledge. Where I depart from the majority is their assumption that there was established in this case an articulable reason for the Missouri officers’ original suspicion. United States v. Hensley, 469 U.S. 221 (1985), does hold that one agency may rely on those reasonable suspicions possessed by another agency, but it does not dispense with the requirement that there be a reasonable basis for the suspicion of the issuing agency. The Court makes that clear in the following language: Assuming the police make a Terry stop in objective reliance on a flyer or bulletin, we hold that the evidence uncovered in the course of the stop is admissible if the police who issued the flyer or bulletin possessed a reasonable suspicion justifying a stop, United States v. Robinson, supra, and if the stop that in fact occurred was not significantly more intrusive than would have been permitted the issuing department. Hensley, 469 U.S. at 233 (emphasis in original). In Hensley, the agency issuing the flyer proved a basis for its suspicion by offering testimony from an officer who interviewed the informant. The Court stated: On the strength of the evidence, the district court concluded that the wealth of detail concerning the robbery revealed by the informant, coupled with her admission of a tangential participation in the robbery established that the informant was sufficiently reliable and credible “to arouse a reasonable suspicion of criminal activity by [Hensley] and to constitute the specific and articulable facts needed to underly a stop.” Hensley, 469 U.S. at 233 — 234 (citation omitted). Here, however, we have no testimony of anyone purporting to have talked to the informant or any other information which would establish that the information obtained from the informant was sufficient to arouse the reasonable suspicion of criminal activity needed to underly a stop. There must be some evidence from some person as to precisely what was said by the informant. Only in that way can the trial court make the initial determination that there was the required specific, particularized, and articulable reasons for the suspicion on which the officers purported to act. Corbin, C.J., and Cooper, J., join in this dissent.